Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 15/855,730 filed on December 27, 2017 and the Request for continued examination (RCE) presented on October 27, 2021, amendment presented on April 13, 2022, which amends claims 1 and 13-20 and presents arguments, is hereby acknowledged. Claims 1-25 are currently pending and subject to examination.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
     On pages 12-17 of the response filed April 13, 2022, Applicant’s addresses the 35 U.S.C. 103 rejection made on the January 18, 2022 Non- Final Rejection. Applicant’s arguments, regarding the rejection under 35 U.S.C. 103, have been fully considered.
      On pages 12-15, Applicants argue that the combination of Wang, Keith, and Calin fails to render obvious claims 1-25 because the combination of Wang, Keith, and Calin fails to disclose: “1) receiving, by a service controller on a control layer and from an application server, description information of a first application; 2)  determining, by the service controller on the control layer, target network resource information according to the description information; and 3) sending, by the service controller on the control layer and to a network controller, the target network resource information and an invoking instruction carrying a network policy, wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application” as recited by amended Independent Claims 1 and 13.

    Applicants arguments are based on the premise that the cited reference Wang's control unit receives a reservation request for a resource required by a content distribution network (CDN), not description information of a first application.
    The examiner respectfully disagrees and finds these arguments unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).
    Wang teaches “receiving, by a service controller on a control layer and from an application server, description information of a first application”.
     According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Paragraph 0054 of Applicant's specification states “the description information includes at least one type of the information such as an application type, application quality, an application identifier, or the like”.
    Wang describes When a request for a CDN application (description information of first application e.g. an application type or an application identifier) is received, the SDN application layer generates resource requirement and service scheduling information based on the request, and transmits a reservation request for a resource required by the CDN application to an SDN control layer (Wang: [Abstract, paragraph 0039]). Wang further describes Further, for existing applications (for example (CDN service, Over the Top (OTT)service and various video media services (e.g. different application types or application identifiers or description information)) and so on) in the industry…(Wang: [paragraph 0007]). Wang describes control unit (e.g. a service controller) and application function unit or a server node (e.g. an application server) in a software defined network and receiving request of CDN application (i.e. first application) and receiving a reservation request for a resource required by CDN application (e.g. description information of a first application) by control unit (e.g. a service controller) and from application function unit or server node (e.g. an application server) according to the resource demand and service orchestration information ([Wang: [paragraph 0026, 0035, 0038-0039]).Wang further describes receiving, by controller (e.g. service controller on a control layer), request for a CDN application (description information of first application e.g. an application type or an application identifier) using a northbound interface (Wang: [Paragraph 0061-0062]). Therefore, Wang still teaches the above argued limitation “receiving, by a service controller on a control layer and from an application server, description information of a first application” as recited by amended independent claims 1 and 13.
     On page, Applicants further argue that he combination of Wang, Keith, and Calin fails to render obvious claims 1-25 because the combination of Wang, Keith, and Calin fails to disclose  “determining, by the service controller on the control layer, target network resource information according to the description information”;
      Applicants arguments are based on the premise that the cited reference Wang's SDN application layer, not Wang's SDN control layer, acquires support information of a required engine:
   The examiner respectfully disagrees and finds these arguments unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. 
     Wang describes according the request of the CDN application, and sending a reservation request for a resource required by the CDN application to the SDN control layer according to the generated resource demand and service orchestration information; the SDN control layer allocating the resource required by the CDN application according to the reservation request (e.g. Wang's SDN control layer, acquires support information of a required engine) (Wang: [paragraph 0014-0015]).Wang describes the control unit (e.g. the service controller) includes the SDN application layer connected through northbound interface which performs registration through the request of the CDN application (the first application) and identifies support information of a required resource (e.g. a target network resource information) required by the CDN application for CDN service, Over The Top (OTT) service and various video media services and allocate the resource related operations of a CDN service required by the CDN application according to the reservation request, generate a content routing table for data transmission in combination with network load balancing and a path policy, generate a data link layer L2 and network layer L3 forwarding table according to the content routing table (Wang: [paragraph 0007, 0026, 0037, 0039-0041]).Therefore, Wang still teaches “determining, by the service controller on the control layer, target network resource information according to the description information” as recited by amended independent claims 1 and 13.

     On pages 16-17, Applicants argue that Calin was filed on February 9, 2016, which was after the June 29, 2015 effective filing date of the instant application. Thus, in order to qualify as prior art in the manner asserted, Calin's provisional application, U.S. Prov. Patent App. No. 62/129,949 ("Calin Provisional"), must support the assertions portions. However, nowhere does Calin Provisional disclose "SDN appliance" or even just "appliance." See generally, Calin Provisional. Thus, Calin fails to disclose sending, by the service controller on the control layer and to a network controller, the target network resource information and an invoking instruction carrying a network policy, wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application as recited by amended independent claims 1 and 13.
    The examiner respectfully disagrees and finds these arguments unpersuasive.
Calin describes the wireless network segment 106 further includes a virtualized SDN (Software Defined Networking) appliance 116 operably connected to the P-GW 112 and PCRF 114 and The SDN appliance 116 is generally defined as any hardware device, server, platform, system, application or function, nominally associated with a wireless network segment 106 of the converged network and operated by a wireless service provider (Calin: paragraph 0018, 0034]) and in following publication US 2016/0262044, Fig describes,  116 a virtualized SDN (Software Defined Networking) appliance is a LTE SDN APPLICATION.  
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

   Calin’s provisional application , US Prov. Patent Appl. 62/129949 filed on 03/08/2015  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    As mentioned above Fig 1,  116 a virtualized SDN (Software Defined Networking) appliance is an LTE SDN APPLICATION.  Therefore, Calin’s provisional application 62/129,949 filed on  03/08/2015 support the “SDN (Software Defined Networking) appliance” as a ‘LTE SDN APPLICATION”.
    Calin teaches the above argued limitation “sending, by the service controller on the control layer and to a network controller, the target network resource information and an invoking instruction carrying a network policy, wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application” as recited by Independent claims 1 and 13.
   Calin teaches “sending, to a network controller, the target network resource information and an invoking instruction carrying a network policy”.
    Calin describes the SDN appliance (corresponds to the service controller) communicates with the SDN controller (which Examiner has correlated to a network controller) to identify data flows and implement end-to-end QoS-enabled services (which Examiner correlates with a first application) (Calin: [paragraph 0029]) Calin describes the SDN appliance corresponds to the service controller, and works with the SDN controller (which Examiner has correlated to a network controller) to change routing paths (which Examiner corresponds to target network resource information) and changing content delivery node (which Examiner corresponds with an instruction to invoke the network resource) to implement the first application and improve QoS (which corresponds to invoking a network resource according to a network policy (Calin:[paragraph 0047]). Calin describes the SDN appliance instructs SDN controllers to change the routing path (Calin:[paragraph 0048]).
  Calin further teaches “wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application”.
   Calin describes SDN appliance in cooperation with the SDN controller dynamically assigns/changes transport paths and/or content delivery nodes to accommodate video content download/distribution, where the video download corresponds with implementing the first application (Calin:[paragraph 0058]). Calin describes where the SDN appliance corresponds to the service controller, and works with the SDN controllers to change routing paths, which Examiner corresponds to target network resource information, and change content delivery node, which Examiner corresponds with an instruction to invoke the network resource to implement the first application, to improve QoS, which corresponds to invoking a network resource according to a network policy (Calin: [paragraph 0047]). Therefore, Calin still teaches “sending, to a network controller, the target network resource information and an invoking instruction carrying a network policy; wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application”. Therefore, the combination of Wang, Keith, and Calin still teaches “1) receiving, by a service controller on a control layer and from an application server, description information of a first application; 2)  determining, by the service controller on the control layer, target network resource information according to the description information; and 3) sending, by the service controller on the control layer and to a network controller, the target network resource information and an invoking instruction carrying a network policy, wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application” as recited by amended Independent Claims 1 and 13.
   Therefore, Applicant’s argument is unpersuasive. Therefore, the rejections to these claims 1 and 13 are hereby maintained.

Dependent claims 2-12 and 14-25
Applicant’s argues these claims conditionally based upon arguments presented for their parent claim(s).Applicant’s arguments are unpersuasive and therefore, the rejections of these claims 2-12 and 14-25 are hereby maintained.
Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.     Claims 1, 11-13 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170237667 A1); in view of Keith et al. (US 2015/0229645 A1); and further in view of Calin et al. (US 2016/0262044 A1).
          Regarding Claim 1, Wang teaches an application implementation method comprising: receiving, by a service controller on a control layer and from an application server, description information of a first application ([0026, 0035, 0038-0039] describes control unit (e.g. a service controller) on SDN control layer and application function unit or a server node (e.g. an application server) in a software defined network and receiving request of CDN application (i.e. first application) and receiving a reservation request for a resource required by CDN application (e.g. description information of a first application) by control unit (e.g. a service controller) on SDN control layer and from application function unit or server node (e.g. an application server) according to the resource demand and service orchestration information),
        determining, by the service controller on a control layer, target network resource information according to the description information, wherein the target network resource information indicates a target network resource required for implementing the first application ([paragraph 0007, 0026, 0037, 0039-0041] describes the control unit (e.g. the service controller) includes the SDN application layer which performs registration through the request of the CDN application (the first application) and identifies support information of a required resource (e.g. a target network resource information) required by the CDN application for CDN service, Over The Top (OTT) service and various video media services and allocate the resource related operations of a CDN service required by the CDN application according to the reservation request, generate a content routing table for data transmission in combination with network load balancing and a path policy, generate a data link layer L2 and network layer L3 forwarding table according to the content routing table);
       Wang fails to teach wherein the description information comprises an application identifier of the first application; and sending, by the service controller on a control layer to a network controller, the target network resource information and an invoking instruction carrying a network policy; wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application. 
      However, Keith teaches wherein the description information comprises an application identifier of the first application ([paragraph 0049-0050, 0066] describes receiving request for services related to resource (I.e. description information) of application (i.e. first application) which includes application name, application version (i.e. application identifier));
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang to include wherein the description information comprises an application identifier of the first application as taught by Keith. One ordinary skill in the art would be motivated to utilize the teachings of Wang in the Keith system in order to handle requests for applications and services ([paragraph 0050] in Keith).
       Wang and Keith fails to teach and sending, by the service controller on a control layer to a network controller, the target network resource information and an invoking instruction carrying a network policy; wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application. 
      However, Calin teaches sending, by the service controller on a control layer to a network controller, the target network resource information and an invoking instruction carrying a network policy ([paragraph 0029] describes the SDN appliance (corresponds to the service controller) communicates with the SDN controller (which Examiner has correlated to a network controller) to identify data flows and implement end-to-end QoS-enabled services (which Examiner correlates with a first application)  [paragraph 0047] describes the SDN appliance corresponds to the service controller, and works with the SDN controller (which Examiner has correlated to a network controller) to change routing paths (which Examiner corresponds to target network resource information) and changing content delivery node (which Examiner corresponds with an instruction to invoke the network resource) to implement the first application and improve QoS (which corresponds to invoking a network resource according to a network policy) [paragraph 0048] describes the SDN appliance instructs SDN controllers to change the routing path);
     wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application (Calin: [paragraph 0058] describes SDN appliance in cooperation with the SDN controller dynamically assigns/changes transport paths and/or content delivery nodes to accommodate video content download/distribution, where the video download corresponds with implementing the first application  [paragraph 0047] describes where the SDN appliance corresponds to the service controller, and works with the SDN controllers to change routing paths, which Examiner corresponds to target network resource information, and change content delivery node, which Examiner corresponds with an instruction to invoke the network resource to implement the first application, to improve QoS, which corresponds to invoking a network resource according to a network policy).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/Keith to include sending, to a network controller, the target network resource information and an invoking instruction carrying a network policy; wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application as taught by Calin. One ordinary skill in the art would be motivated to utilize the teachings of Wang/Keith in the Calin system in order to better manage an end-users’ perceived quality of service/experience, such as for content distribution ([paragraph 0005] in Calin).

        Regarding Claim 11, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein before sending the invoking instruction carrying the network policy, the application implementation method further comprises generating, by the service controller, the network policy (Wang: [paragraph 0039-0041] describes execute (e.g. invoking) related operations of a CDN service according to the L2 and L3 forwarding table includes the network path policy to implement the resource required by CDN application (e.g. the application identifier of the first application and the control unit (e.g. the service controller) generating the network policy).

      Regarding Claim 12, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein before sending the invoking instruction carrying the network policy (Wang: [paragraph 0039-0041] describes execute (e.g. invoking) related operations of a CDN service according to the L2 and L3 forwarding table includes the network path policy to implement the resource required by CDN application (e.g. the application identifier of the first application), 
     the application implementation method further comprises receiving, by the service controller all from a user terminal, the network policy (Wang: [paragraph 0104-0107, 0129] describes implement the resource required by CDN application includes the control unit (e.g. the service controller) receiving the network policy from a user terminal).

        Regarding claim 13, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 13 a software -defined networking (SDN) architecture comprising service controller on a control layer  configured to. In the combination, Wang teaches a software -defined networking (SDN) architecture comprising service controller on a control layer configured to ([paragraph 0014-0016] describes a software -defined networking (SDN) architecture comprising control unit (e.g. the service controller) on SDN control layer).

     Regarding Claim 21, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein the network policy comprises a duration in which the first application is allowed to consume the target network resource (Wang: [paragraph 0075-0079] describes network policy includes time length (e.g. duration).in which CDN application (e.g. the first application) is provided to use resources).
     Regarding Claim 22, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein the first application is an over-the-top (OTT) application (Wang: [paragraph 0007, 0013] describes CDN application (e.g. the first application) such as for CDN service, Over the Top (OTT) service (e.g. an over-the-top (OTT) application) and various video media services).

        Regarding Claim 23, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein the description information further comprises at least one of an application type of the first application or an application quality of the first application (Wang: [paragraph 0079-0080] describes CDN application or CDN application is determined through service quality).

      Regarding Claim 24, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein the target network resource information further comprises at least one of network status information, network topology information, network link information, or network function information (Wang: [paragraph 0073, 0079, 0092] describes network resources information includes network topology information, network link information and network function information).
        Regarding Claim 25, the combination of Wang, Keith and Calin teaches the application implementation method of claim 24, wherein the network link information comprises at least one of bandwidth, a packet loss rate, a delay, or jitter (Wang: [paragraph 0009, 0073, 0079] describes network link information includes bandwidth, delay, jitter etc. information).

8.     Claims 2-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0237667 A1); in view of Keith et al. (US 2015/0229645 A1);  in view of Calin et al. (US 2016/0262044 A1); and further in view of Bahadur et al. (US 9450817 B1).
          Regarding claim 2, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein sending the invoking instruction carrying the network policy comprises sending, by the service controller, to the network controller (Wang: [paragraph 0037, 0039-0041] describes the control unit (e.g. the service controller) sending the resource (e.g. the target resource) the related operation (e.g. instruction) of a CDN service required by the CDN application according to the content routing table to a data forwarding unit (e.g. a network controller) and execute (e.g. invoking) related operation (e.g. instruction) of a CDN service according to the L2 and L3 forwarding table includes a network policy),
       Wang, Keith and Calin fails to teach wherein the invoking instruction carrying the network policy when determining that the target network resource indicated by the target network resource information is currently in an idle state.
      However, Bahadur teaches wherein the invoking instruction carrying the network policy when determining that the target network resource indicated by the target network resource information is currently in an idle state ([Col. 7, lines 35-40, col 13 lines 35-43] describes invoking instruction includes where the available bandwidth on the path related to network policy indicates that the target resource is currently idle/available).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include the invoking instruction carrying the network policy when determining that the target network resource indicated by the target network resource information is currently in an idle state as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to network resources can be allocated only when needed and reserved for high priority applications and business critical applications ([col. 2, lines 15-18] in Bahadur).

      Regarding claim 3, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 2, wherein determining that the target network resource is currently in the idle state comprises determining that network resource information in a network resource information base comprises the target network resource information, and wherein the network resource information indicates an idle network resource of a network device (Bahadur: [Col. 7, lines 20-22] describes where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED), and wherein the network resource information indicates an idle network resource of a network device [Bahadur: Col. 7, line 35-40] describes where the available bandwidth on the path indicates that the target resource is currently idle/available and [Bahadur: Col. 8, lines 28-30] describes where the head end router of the path corresponds with the network device).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include determining that network resource information in a network resource information base comprises the target network resource information, and wherein the network resource information indicates an idle network resource of a network device as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to allow various southbound protocols to configure and enable functionality in network devices based on the communications with the user applications ([col. 1, lines 41-44] in Bahadur).

    Regarding Claim 4, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 3, wherein before determining that the target network resource is currently in the idle state (Bahadur: [Col. 12, lines 66-Col. 13, lin. 4] describes where the PCE receives the network topology information in order to compute paths, corresponding to determining the target network resource is idle/available), 
     the application implementation method further comprises: obtaining, by the service controller, the network resource information from the network controller, wherein the network resource information indicates the idle network resource of the network device (Bahadur:[Col. 18, lines 22-26] describes where the topology server, which functions as a network controller, provides the PCE (which functions as the service controller) the network topology information), wherein the network resource information indicates the idle network resource of the network device [Bahadur: Col. 7, lines 20-22] describes where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED); 
    and storing, by the service controller, the network resource information in the network resource information base (Bahadur: [Col. 12, lines 66-Col. 13, line 4] describes where the PCE receives the network topology information, and [Bahadur: Col. 13, lines 33-35] describes where path computation module (part of the service controller) includes data structures to store the path information).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include obtaining, by the service controller, the network resource information from the network controller which indicates the idle network resource of the network device and storing, by the service controller, the network resource information in the network resource information base as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to store network topology information and network state information for the network devices ([col. 2, lines 21-22] in Bahadur).

      Regarding claim 5, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 2, wherein determining that the target network resource indicated by the target network resource information is currently in the idle state (Bahadur: [Col. 7, lines 20-22] describes where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED [Bahadur: Col. 7, lines 35-40] describes where the available bandwidth on the path indicates that the target resource is currently idle/available) comprises: 
   searching, by the service controller, a network resource information base for a status identifier of the target network resource according to the target network resource information (Bahadur: [Col. 15, lines 49-53] describes where the path engine determines if there exists an available network path within TED);  
     and determining, by the service controller, according to the status identifier, that the target network resource is currently in the idle state (Bahadur: [Col. 15, lines 57-60] describes where if a path exists, the path descriptor is provided, where the path descriptor corresponds with the identifier).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include searching a network resource information base for a status identifier of the target network resource according to the target network resource information and determining, according to the status identifier, that the target network resource is currently in the idle state as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to provide path status information for paths established through the base network of multi-topology network ([col. 18, lines 60-61] in Bahadur).

      Regarding claim 6, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein sending the invoking instruction carrying the network policy comprises sending, by the service controller, to the network controller (Wang: [paragraph 0037, 0039-0041] describes the control unit (e.g. the service controller) sending the resource (e.g. the target resource) the related operation (e.g. instruction) of a CDN service required by the CDN application according to the content routing table to a data forwarding unit (e.g. a network controller) and execute (e.g. invoking) related operation (e.g. instruction) of a CDN service according to the L2 and L3 forwarding table includes a network policy),
         Wang, Keith and Calin fails to teach wherein the invoking instruction carrying the network policy when determining that the target network resource indicated by the target network resource information is currently in an occupied state, a priority of the first application is higher than a priority of a second application, and the second application occupies the target network resource, and wherein the invoking instruction instructs the network controller to release the target network resource according to the network policy and invoke the target network resource to implement the first application. 
       However, Bahadur teaches wherein the invoking instruction when determining that the target network resource indicated by the target network resource information is currently in an occupied state (Bahadur: [Col. 25, lines 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request), 
       a priority of the first application is higher than a priority of a second application (Bahadur: [Col. 25, lines 66-Col. 26, lin. 8] describes where a policy is considered to determine priorities among clients and/or request parameters, where a path request (i.e., first application) is prioritized over the scheduled path request (i.e., second application), 
    and the second application occupies the target network resource, and wherein the invoking instruction instructs the network controller to release the occupied target network resource according to the network policy and invoke the target network resource to implement the first application (Bahadur: [Col. 26, lines 8-11] describes where the scheduled path is removed according to the policy) and invoke the target network resource to implement the first application [Bahadur: Col. 26, lines 14-16] describes where the path request is computed again and implemented, as the previous path request was removed and no longer occupies the resource path).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include the invoking instruction carrying the network policy when determining that the target network resource indicated by the target network resource information is currently in an occupied state, a priority of the first application is higher than a priority of a second application, and the second application occupies the target network resource, and wherein the invoking instruction instructs the network controller to release the target network resource according to the network policy and invoke the target network resource to implement the first application as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to network resources can be allocated only when needed and reserved for high priority applications and business critical applications ([col. 2, lines 15-18] in Bahadur).
    Regarding claim 7, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 6, wherein determining that the target network resource indicated by the target network resource information is currently in the occupied state (Bahadur: [Col. 25, lines 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request) comprises 
      wherein determining that the target network resource indicated by the target network resource information is currently in the occupied state (Bahadur: [Col. 25, lines 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request) comprises 
   determining that network resource information in a network resource information base does not comprise the target network resource information (Bahadur: [Col. 10, lin. 39-45] describes where a path is not available, therefore not already listed as an existing path and (Bahadur: Col. 24, lines 41-46] describes where the generated databases are searched for an existing path satisfying the request requirements, and [Bahadur: Col. 25, 43-45] describes where a path cannot be identified, thereby indicating one does not exist in the generated database), and 
    wherein the network resource information indicates an idle network resource of a network device (Bahadur: [Col. 7, lines 20-22] describes where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include determining that network resource information in a network resource information base does not comprise the target network resource information wherein the network resource information indicates an idle network resource of a network device as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to network resources can be allocated only when needed and reserved for high priority applications and business critical applications ([col. 2, lines 15-18] in Bahadur).
   
     Regarding claim 8, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 7, wherein before determining that the target network resource indicated by the target network resource information is currently in the occupied state (Bahadur: [Col. 25, lines 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request, and [Bahadur: [Col. 26, lin. 8-11]] describes where the scheduled path status corresponds with the status identifier of the target network resource state), the application implementation method further comprises: 
     obtaining, by the service controller, the network resource information from the network controller (Bahadur: [Col. 18, lines 22-26] describes where the topology server, which functions as a network controller, provides the PCE (which functions as the service controller) the network topology information), wherein the network resource information indicates the idle network resource of the network device (Bahadur: [Col. 7, lines 20-22] describes where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED); and 
   storing, by the service controller, the network resource information into the network resource information base (Bahadur: [Col. 12, lines 66-Col. 13, lin. 4] describes where the PCE receives the network topology information and [Bahadur: Col. 13, lines 33-35] describes where path computation module (part of the service controller) includes data structures to store the path information).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include obtaining the network resource information from the network controller and storing the network resource information into the network resource information base as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to store network topology information and network state information for the network devices ([col. 2, lines 21-22] in Bahadur).

       Regarding claim 9, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 6, wherein determining that the target network resource is currently in the occupied state (Bahadur: [Col. 25, lines 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request) comprises: 
      Searching, by the service controller, a network resource information base for a status identifier of the target network resource according to the target network resource information (Bahadur: [Col. 25, lines 23-28] describes where the database is locked in order to validate a computed path (i.e., network resource), and attempts path validation, where a path not successfully validated corresponds to the status identifier, also see scheduled or active path listed in the generated database [Bahadur: [Col. 24, lines 57-65]; and 
    determining, by the service controller, according to the status identifier, that the target network resource is currently in the occupied state (Bahadur: [Col. 25, lin. 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request, and [Bahadur: Col. 26, lin. 8-11] describes where the scheduled path status corresponds with the status identifier of the target network resource state).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include searching a network resource information base for a status identifier of the target network resource according to the target network resource information and determining according to the status identifier, that the target network resource is currently in the occupied state as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to provide path status information for paths established through the base network of multi-topology network ([col. 18, lines 60-61] in Bahadur).

      Regarding claim 10, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 9, wherein before determining that the target network resource indicated by the target network resource information is currently in the occupied state (Bahadur: [Col. 25, lines 46-51] describes where before the path is unavailable due to it being occupied by a previously scheduled request), the application implementation method further comprises: 
   obtaining, by the service controller, the target network resource information and the status identifier of the target network resource state (Bahadur: [Col. 25, lin. 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request, and [bahadur: Col. 26, lin. 8-11] describes where the scheduled path status corresponds with the status identifier of the target network resource state); and 
     storing, by the service controller,   the target network resource information and the status identifier of the target network resource in the network resource information base (Bahadur: [Col. 26, lin. 8-11] describes where the scheduled path status is stored within the generated path databases).      
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include obtaining the target network resource information and the status identifier of the target network resource state and storing the target network resource information and the status identifier of the target network resource in the network resource information base as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to storing by one or more databases of a controller that manages a network of one or more network devices, network topology information and network state information for the network devices ([col. 2, lines 41-44] in Bahadur).

     Regarding claims14-19, these claims contain limitations found within that of claims 
2-7 and the same rationale to rejections are used.

     Regarding claim 20, this claim contains limitations found within that of claim 9 and the same rationale to rejection is used.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Mattson et al., US 20150381515 A1, graph database representation and mapping techniques described herein may be usable by a software-defined networking (SDN) controller to validate and provision requests for networks services.
        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459             

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459